DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 should end in a period not a comma.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 31, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,576 in view of Lee et al. (US 2014/0132735 A1) hereinafter referenced as Lee further in view of Huang et al. (US 2008/0219349 A1) hereinafter referenced as Huang. 
Regarding claim 21, claim 1 of ‘576 teaches all the limitations of instant claim 21 except the display and that the encoding of the first and second set of images is carried out by two respective cores of a single processor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Lee and Huang. 
In a similar field of endeavor, Lee discloses A smartphone (fig. 7), comprising: a display (251).
Claim 1 of ‘576 teaches an electronic device having an array imager.  Lee teaches a smartphone having an array imager and a display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘576 by applying the technique of providing an array imager on a smartphone having a display to achieve the predictable result of allowing a user to use the internet with the same device they use capture images.
In a similar field of endeavor, Huang discloses at least one processor includes a single processor with two or more distinct cores (fig. 1B).
Claim 1 of ‘576 and Lee, the combination teaches using two processors to respectively encode the first and second set of images.  Huang teaches using two separate processors with their own respective cores and a single processor having two cores are interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two processors with a single processor having two cores to achieve the predictable result of minimizing the area of the processor.

Regarding claim 22, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, Lee discloses, wherein the display (251; fig. 7) is disposed on a first side of the smartphone, and the array imager (221b; fig. 8) is disposed on a second side of the smartphone which is opposite to the first side of the smartphone. 
Claim 1 of ‘576 teaches an electronic device having an array imager.  Lee teaches a smartphone having an array imager and a display on opposite sides.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘576 by applying the technique of providing an array imager on a smartphone having a display to achieve the predictable result of allowing a user to use the internet with the same device they use capture images.

Regarding claim 31, claim 1 of ‘576 discloses everything claimed as applied above (see claim 21), in addition, claim 1 of ‘576 teaches all the limitations of claim 31. 
	
Regarding claim 34, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, Lee discloses, wherein the plurality of first imagers are aligned along a first direction (Left vertical column of two imagers; fig. 8) and the at least one second imager is offset from the plurality of first imagers in a second direction perpendicular to the first direction (Any one of the imagers in the right vertical column; fig. 8). 
Claim 1 of ‘576 teaches an electronic device having an array imager.  Lee teaches a smartphone having a 2 dimensional array imager wherein the array imager captures sets of images of a same scene at a same time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘576 by applying the technique of using the array imager to capture a set of images of a same scene at a same time to achieve the predictable result of combining the images to generate a high-quality image as disclosed in Lee ([0030]).

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,319,576 in view of Lee et al. (US 2014/0132735 A1) hereinafter referenced as Lee further in view of Huang et al. (US 2008/0219349 A1) hereinafter referenced as Huang. 
Regarding claim 23, claim 1 of ‘576 discloses everything claimed as applied above (see claim 21), in addition, claim 4 of ‘576 teaches all the limitations of instant claim 23. 

Regarding claim 24, claim 1 of ‘576 discloses everything claimed as applied above (see claim 21), in addition, claim 4 of ‘576 teaches all the limitations of instant claim 24. 

Claims 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,576 in view of Lee further in view of Huang further in view of Venkataraman et al. (US 2011/0080487 A1) hereinafter referenced as Venkataraman.
Regarding claim 26, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
The combination teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.

Regarding claim 28, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose one imager senses visible light and another imager senses infrared light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein at least one imager among the plurality of first imagers and at least one second imager is configured to sense visible light (R, G, or B imagers; fig. 6D) and at least one other imager among the plurality of first imagers and the at least one second imager is configured to sense infrared light (I imagers; fig. 6D).
The combination teaches an array imager.  Venkataraman teaches an array imager wherein some imagers in the array sense visible light and others sense infrared light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Venkataraman to achieve the predictable result of capturing high quality images in low lighting conditions while also capturing color images as disclosed in Venkataraman ([0152]).

Claims 27 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,319,576 in view of Lee et al. (US 2014/0132735 A1) hereinafter referenced as Lee further in view of Huang et al. (US 2008/0219349 A1) hereinafter referenced as Huang. 
Regarding claim 27, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 3 of ‘576 teaches all the limitations of instant claim 27. 

Regarding claim 32, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 31), in addition, claims 1 and 3 of ‘576 teach all the limitations of instant claim 32. 


Claims 30 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,576 in view of Lee further in view of Huang further in view of Official Notice.
Regarding claim 30, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination fails to explicitly disclose the array imager is configured to capture 30 sets of images per second.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches an array imager.  A standard capture rate of 30 frames per second is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed capture rate with 30 frames per second to achieve the predictable result of capturing smooth video.

Regarding claim 33, claim 1 of ‘576, Lee, and Huang discloses everything claimed as applied above (see claim 21), however, the combination fails to explicitly disclose that the processor has three cores.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches a single processor having two cores.  Processors having a quad cores are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the dual core with a quad core to achieve the predictable result of increasing the processing power of the device.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,576 in view of Lee further in view of Huang further in view of Choi (US 2014/0320611 A1).
Regarding claim 35, claim 1 of ‘576, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose the display is on the same side as the array imager.  However, the examiner maintains that it was well known in the art to provide this, as taught by Choi. 
In a similar field of endeavor, Choi discloses wherein the display (130; fig. 1) is disposed on a first side of the smartphone, and the array imager (110; fig. 1) is disposed on the first side of the smartphone (fig. 1).
The combination teaches an array imager having a display.  Choi teaches an array imager surrounding a display on the same side of the electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed arrangement of the display and array imager of the combination with a display surrounded by the array imager to achieve the predictable result of generating 3D selfies.

	
Claims 36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,319,576 in view of Lee further in view of Huang further in view of Choi (US 2014/0320611 A1) further in view of Venkataraman.

Regarding claim 36, claim 1 of ‘576, Lee, Huang, and Choi, the combination, discloses everything claimed as applied above (see claim 35), however, the combination, fails to explicitly disclose one imager senses visible light and another imager senses infrared light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein at least one imager among the plurality of first imagers and at least one second imager is configured to sense visible light (R, G, or B imagers; fig. 6D) and at least one other imager among the plurality of first imagers and the at least one second imager is configured to sense infrared light (I imagers; fig. 6D).
The combination teaches an array imager.  Venkataraman teaches an array imager wherein some imagers in the array sense visible light and others sense infrared light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Venkataraman to achieve the predictable result of capturing high quality images in low lighting conditions while also capturing color images as disclosed in Venkataraman ([0152]).

Regarding claim 40, claim 1 of ‘576, Lee, Huang, and Choi, the combination, discloses everything claimed as applied above (see claim 35), however, the combination, fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
The combination teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.

Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,319,576 in view of Lee further in view of Huang further in view of Choi.
Regarding claim 37, claim 1 of ‘576, Lee, Huang, and Choi the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 4 of ‘576 teaches all the limitations of instant claim 37.

Regarding claim 38, claim 1 of ‘576, Lee, Huang, and Choi the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 4 of ‘576 teaches all the limitations of instant claim 38.



Claims 21-22 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,832,448 B2 in view of Lee et al. (US 2014/0132735 A1) hereinafter referenced as Lee further in view of Huang et al. (US 2008/0219349 A1) hereinafter referenced as Huang. 
Regarding claim 21, claim 1 of ‘448 teaches all the limitations of instant claim 21 except the display and that the encoding of the first and second set of images is carried out by two respective cores of a single processor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Lee and Huang. 
In a similar field of endeavor, Lee discloses A smartphone (fig. 7), comprising: a display (251).
Claim 1 of ‘448 teaches an electronic device having an array imager.  Lee teaches a smartphone having an array imager and a display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘448 by applying the technique of providing an array imager on a smartphone having a display to achieve the predictable result of allowing a user to use the internet with the same device they use capture images.
In a similar field of endeavor, Huang discloses at least one processor includes a single processor with two or more distinct cores (fig. 1B).
Claim 1 of ‘448 and Lee, the combination teaches using two processors to respectively encode the first and second set of images.  Huang teaches using two separate processors with their own respective cores and a single processor having two cores are interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two processors with a single processor having two cores to achieve the predictable result of minimizing the area of the processor.

Regarding claim 22, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, Lee discloses, wherein the display (251; fig. 7) is disposed on a first side of the smartphone, and the array imager (221b; fig. 8) is disposed on a second side of the smartphone which is opposite to the first side of the smartphone. 
Claim 1 of ‘448 teaches an electronic device having an array imager.  Lee teaches a smartphone having an array imager and a display on opposite sides.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘448 by applying the technique of providing an array imager on a smartphone having a display to achieve the predictable result of allowing a user to use the internet with the same device they use capture images.

Regarding claim 34, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, Lee discloses, wherein the plurality of first imagers are aligned along a first direction (Left vertical column of two imagers; fig. 8) and the at least one second imager is offset from the plurality of first imagers in a second direction perpendicular to the first direction (Any one of the imagers in the right vertical column; fig. 8). 
Claim 1 of ‘448 teaches an electronic device having an array imager.  Lee teaches a smartphone having a 2 dimensional array imager wherein the array imager captures sets of images of a same scene at a same time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘448 by applying the technique of using the array imager to capture a set of images of a same scene at a same time to achieve the predictable result of combining the images to generate a high-quality image as disclosed in Lee ([0030]).

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,832,448 B2 in view of Lee further in view of Huang.
Regarding claim 23, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 7 of ‘448 teaches all the limitations of instant claim 23.

Regarding claim 24, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 7 of ‘448 teaches all the limitations of instant claim 24.

Claims 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,832,448 in view of Lee further in view of Huang further in view of Venkataraman et al. (US 2011/0080487 A1) hereinafter referenced as Venkataraman.
Regarding claim 26, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
The combination teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.

Regarding claim 28, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose one imager senses visible light and another imager senses infrared light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein at least one imager among the plurality of first imagers and at least one second imager is configured to sense visible light (R, G, or B imagers; fig. 6D) and at least one other imager among the plurality of first imagers and the at least one second imager is configured to sense infrared light (I imagers; fig. 6D).
The combination teaches an array imager.  Venkataraman teaches an array imager wherein some imagers in the array sense visible light and others sense infrared light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Venkataraman to achieve the predictable result of capturing high quality images in low lighting conditions while also capturing color images as disclosed in Venkataraman ([0152]).

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,832,448 in view of Lee further in view of Huang.

Regarding claim 27, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 5 of ‘448 teaches all the limitations of instant claim 27. 

Claims 30 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,832,448 in view of Lee further in view of Huang further in view of Official Notice.
Regarding claim 30, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination fails to explicitly disclose the array imager is configured to capture 30 sets of images per second.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches an array imager.  A standard capture rate of 30 frames per second is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed capture rate with 30 frames per second to achieve the predictable result of capturing smooth video.

Regarding claim 33, claim 1 of ‘448, Lee, and Huang discloses everything claimed as applied above (see claim 21), however, the combination fails to explicitly disclose that the processor has three cores.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches a single processor having two cores.  Processors having a quad cores are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the dual core with a quad core to achieve the predictable result of increasing the processing power of the device.

Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,832,448 in view of Lee further in view of Huang.
Regarding claim 31, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 6 of ‘448 teaches all the limitations of instant claim 31.

 Regarding claim 32, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 31), in addition, claim 6 of ‘448 teaches all the limitations of instant claim 32.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,832,448 in view of Lee further in view of Huang further in view of Choi (US 2014/0320611 A1).
Regarding claim 35, claim 1 of ‘448, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose the display is on the same side as the array imager.  However, the examiner maintains that it was well known in the art to provide this, as taught by Choi. 
In a similar field of endeavor, Choi discloses wherein the display (130; fig. 1) is disposed on a first side of the smartphone, and the array imager (110; fig. 1) is disposed on the first side of the smartphone (fig. 1).
The combination teaches an array imager having a display.  Choi teaches an array imager surrounding a display on the same side of the electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed arrangement of the display and array imager of the combination with a display surrounded by the array imager to achieve the predictable result of generating 3D selfies.

	
Claims 36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,832,448 in view of Lee further in view of Huang further in view of Choi (US 2014/0320611 A1) further in view of Venkataraman.

Regarding claim 36, claim 1 of ‘448, Lee, Huang, and Choi, the combination, discloses everything claimed as applied above (see claim 35), however, the combination, fails to explicitly disclose one imager senses visible light and another imager senses infrared light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein at least one imager among the plurality of first imagers and at least one second imager is configured to sense visible light (R, G, or B imagers; fig. 6D) and at least one other imager among the plurality of first imagers and the at least one second imager is configured to sense infrared light (I imagers; fig. 6D).
The combination teaches an array imager.  Venkataraman teaches an array imager wherein some imagers in the array sense visible light and others sense infrared light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Venkataraman to achieve the predictable result of capturing high quality images in low lighting conditions while also capturing color images as disclosed in Venkataraman ([0152]).

Regarding claim 40, claim 1 of ‘448, Lee, Huang, and Choi, the combination, discloses everything claimed as applied above (see claim 35), however, the combination, fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
The combination teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.


Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,832,448 in view of Lee further in view of Huang further in view of Choi.
Regarding claim 37, claim 1 of ‘448, Lee, Huang, and Choi the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 7 of ‘448 teaches all the limitations of instant claim 37.

Regarding claim 38, claim 1 of ‘448, Lee, Huang, and Choi the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 7 of ‘448 teaches all the limitations of instant claim 38.


Claims 21-22, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,234 in view of Lee et al. (US 2014/0132735 A1) hereinafter referenced as Lee further in view of Huang et al. (US 2008/0219349 A1) hereinafter referenced as Huang. 
Regarding claim 21, claim 1 of ‘234 teaches all the limitations of instant claim 21 except the display, the sets of images capture substantially a same scene at substantially a same time, and that the encoding of the first and second set of images is carried out by two respective cores of a single processor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Lee and Huang. 
In a similar field of endeavor, Lee discloses A smartphone (fig. 7), comprising: a display (251).
Claim 1 of ‘234 teaches an electronic device having an array imager.  Lee teaches a smartphone having an array imager and a display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘234 by applying the technique of providing an array imager on a smartphone having a display to achieve the predictable result of allowing a user to use the internet with the same device they use capture images.
In addition, Lee discloses the first set of images including a first plurality of images including a first plurality of images that depict substantially a same scene at substantially a same time ([0029]).
Claim 1 of ‘234 teaches an electronic device having an array imager.  Lee teaches a smartphone having an array imager wherein the array imager captures sets of images of a same scene at a same time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘234 by applying the technique of using the array imager to capture a set of images of a same scene at a same time to achieve the predictable result of combining the images to generate a high-quality image as disclosed in Lee ([0030]).
In a similar field of endeavor, Huang discloses at least one processor includes a single processor with two or more distinct cores (fig. 1B).
Claim 1 of ‘234 and Lee, the combination teaches using two processors to respectively encode the first and second set of images.  Huang teaches using two separate processors with their own respective cores and a single processor having two cores are interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two processors with a single processor having two cores to achieve the predictable result of minimizing the area of the processor.

Regarding claim 22, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, Lee discloses, wherein the display (251; fig. 7) is disposed on a first side of the smartphone, and the array imager (221b; fig. 8) is disposed on a second side of the smartphone which is opposite to the first side of the smartphone. 
Claim 1 of ‘234 teaches an electronic device having an array imager.  Lee teaches a smartphone having an array imager and a display on opposite sides.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘234 by applying the technique of providing an array imager on a smartphone having a display to achieve the predictable result of allowing a user to use the internet with the same device they use capture images.

Regarding claim 34, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, Lee discloses, wherein the plurality of first imagers are aligned along a first direction (Left vertical column of two imagers; fig. 8) and the at least one second imager is offset from the plurality of first imagers in a second direction perpendicular to the first direction (Any one of the imagers in the right vertical column; fig. 8). 
Claim 1 of ‘234 teaches an electronic device having an array imager.  Lee teaches a smartphone having a 2 dimensional array imager wherein the array imager captures sets of images of a same scene at a same time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘234 by applying the technique of using the array imager to capture a set of images of a same scene at a same time to achieve the predictable result of combining the images to generate a high-quality image as disclosed in Lee ([0030]).

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang.
Regarding claim 23, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 7 of ‘234 teaches all the limitations of instant claim 23.

Regarding claim 24, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 7 of ‘234 teaches all the limitations of instant claim 24.
	
Claims 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang further in view of Venkataraman et al. (US 2011/0080487 A1) hereinafter referenced as Venkataraman.
Regarding claim 26, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
The combination teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.

Regarding claim 28, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose one imager senses visible light and another imager senses infrared light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein at least one imager among the plurality of first imagers and at least one second imager is configured to sense visible light (R, G, or B imagers; fig. 6D) and at least one other imager among the plurality of first imagers and the at least one second imager is configured to sense infrared light (I imagers; fig. 6D).
The combination teaches an array imager.  Venkataraman teaches an array imager wherein some imagers in the array sense visible light and others sense infrared light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Venkataraman to achieve the predictable result of capturing high quality images in low lighting conditions while also capturing color images as disclosed in Venkataraman ([0152]).

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang.

Regarding claim 27, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 5 of ‘234 teaches all the limitations of instant claim 27. 

		
Claims 30 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang further in view of Official Notice.
Regarding claim 30, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination fails to explicitly disclose the array imager is configured to capture 30 sets of images per second.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches an array imager.  A standard capture rate of 30 frames per second is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed capture rate with 30 frames per second to achieve the predictable result of capturing smooth video.

Regarding claim 33, claim 1 of ‘234, Lee, and Huang discloses everything claimed as applied above (see claim 21), however, the combination fails to explicitly disclose that the processor has three cores.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches a single processor having two cores.  Processors having a quad cores are well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the dual core with a quad core to achieve the predictable result of increasing the processing power of the device.

	

	
Claims 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang.
Regarding claim 31, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), in addition, claim 6 of ‘234 teaches all the limitations of instant claim 31.

 Regarding claim 32, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 31), in addition, claim 6 of ‘234 teaches all the limitations of instant claim 32.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang further in view of Choi (US 2014/0320611 A1).
Regarding claim 35, claim 1 of ‘234, Lee, and Huang, the combination, discloses everything claimed as applied above (see claim 21), however, the combination, fails to explicitly disclose the display is on the same side as the array imager.  However, the examiner maintains that it was well known in the art to provide this, as taught by Choi. 
In a similar field of endeavor, Choi discloses wherein the display (130; fig. 1) is disposed on a first side of the smartphone, and the array imager (110; fig. 1) is disposed on the first side of the smartphone (fig. 1).
The combination teaches an array imager having a display.  Choi teaches an array imager surrounding a display on the same side of the electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed arrangement of the display and array imager of the combination with a display surrounded by the array imager to achieve the predictable result of generating 3D selfies.

	
Claims 36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang further in view of Choi (US 2014/0320611 A1) further in view of Venkataraman.

Regarding claim 36, claim 1 of ‘234, Lee, Huang, and Choi, the combination, discloses everything claimed as applied above (see claim 35), however, the combination, fails to explicitly disclose one imager senses visible light and another imager senses infrared light.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein at least one imager among the plurality of first imagers and at least one second imager is configured to sense visible light (R, G, or B imagers; fig. 6D) and at least one other imager among the plurality of first imagers and the at least one second imager is configured to sense infrared light (I imagers; fig. 6D).
The combination teaches an array imager.  Venkataraman teaches an array imager wherein some imagers in the array sense visible light and others sense infrared light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Venkataraman to achieve the predictable result of capturing high quality images in low lighting conditions while also capturing color images as disclosed in Venkataraman ([0152]).

Regarding claim 40, claim 1 of ‘234, Lee, Huang, and Choi, the combination, discloses everything claimed as applied above (see claim 35), however, the combination, fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
The combination teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.

Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,264,234 in view of Lee further in view of Huang further in view of Choi.
Regarding claim 37, claim 1 of ‘234, Lee, Huang, and Choi the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 7 of ‘234 teaches all the limitations of instant claim 37.

Regarding claim 38, claim 1 of ‘234, Lee, Huang, and Choi the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 7 of ‘234 teaches all the limitations of instant claim 38.

Claims 21-22, 24, and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,375,175.  	
Regarding claim 21, claim 1 of ‘175 teaches all the limitations of instant claim 21.	Regarding claim 22, claim 1 of ‘175 teaches all the limitations of instant claim 22.	Regarding claim 24, claim 1 of ‘175 teaches all the limitations of instant claim 24.
Regarding claim 28, claim 1 of ‘175 teaches all the limitations of instant claim 28.
Regarding claim 29, claim 1 of ‘175 teaches all the limitations of instant claim 29.


Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,375,175. 
Regarding claim 23, claim 1 of ‘175 discloses everything claimed as applied above (see claim 21), in addition, claim 2 of ‘175 teaches all the limitations of instant claim 23. 

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,375,175 in view of Venkataraman. 
Regarding claim 26, claim 1 of ‘175 discloses everything claimed as applied above (see claim 21), however, claim 1 of ‘175 fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
Claim 1 of ‘175 teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,375,175 in view of Official Notice.
Regarding claim 30, claim 1 of ‘175 discloses everything claimed as applied above (see claim 21), however, claim 1 of ‘175 fails to explicitly disclose the array imager is configured to capture 30 sets of images per second.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Claim 1 of ‘175 teaches an array imager.  A standard capture rate of 30 frames per second is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed capture rate with 30 frames per second to achieve the predictable result of capturing smooth video.


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,375,175. 
Regarding claim 33, claim 1 of ‘175 discloses everything claimed as applied above (see claim 21), in addition, claim 6 of ‘175 teaches all the limitations of instant claim 33. 

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,375,175 in view of Lee. 

	
Regarding claim 34, claim 1 of ‘175 discloses everything claimed as applied above (see claim 21), however, claim 1 of ‘175, fails to explicitly disclose the plurality of first imagers are aligned along a first direction and the at least one second imager is offset from the first imagers in a second direction.  However, the examiner maintains that it was well known in the art to provide this, as taught by Lee. 
In a similar field of endeavor, Lee discloses, wherein the plurality of first imagers are aligned along a first direction (Left vertical column of two imagers; fig. 8) and the at least one second imager is offset from the plurality of first imagers in a second direction perpendicular to the first direction (Any one of the imagers in the right vertical column; fig. 8). 
Claim 1 of ‘175 teaches an electronic device having an array imager.  Lee teaches a smartphone having a 2 dimensional array imager wherein the array imager captures sets of images of a same scene at a same time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 1 of ‘175 by applying the technique of using the array imager to capture a set of images of a same scene at a same time to achieve the predictable result of combining the images to generate a high-quality image as disclosed in Lee ([0030]).

	
	
Claims 35-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,375,175 in view of Choi.
Regarding claim 35, claim 1 of ‘175 discloses everything claimed as applied above (see claim 21), however, claim 1 of ‘175, fails to explicitly disclose the display is on the same side as the array imager.  However, the examiner maintains that it was well known in the art to provide this, as taught by Choi. 
In a similar field of endeavor, Choi discloses wherein the display (130; fig. 1) is disposed on a first side of the smartphone, and the array imager (110; fig. 1) is disposed on the first side of the smartphone (fig. 1).
Claim 1 of ‘175 teaches an array imager having a display on the opposite side.  Choi teaches an array imager surrounding a display on the same side of the electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed arrangement of the display and array imager of the combination with a display surrounded by the array imager to achieve the predictable result of generating 3D selfies.

Regarding claim 36, claim 1 of ‘175 and Choi, the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 1 of ‘175 teaches all the limitations of instant claim 36. 

Regarding claim 38, claim 1 of ‘175 and Choi, the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 1 of ‘175 teaches all the limitations of instant claim 38. 


Claim 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,375,175 in view of Choi.
Regarding claim 37, claim 1 of ‘175 and Choi, the combination, discloses everything claimed as applied above (see claim 35), in addition, claim 2 of ‘175 teaches all the limitations of instant claim 37. 

Claims 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,375,175 in view of Choi further in view of Venkataraman.
Regarding claim 40, claim 1 of ‘175 and Choi, the combination, discloses everything claimed as applied above (see claim 35), however, the combination, fails to explicitly disclose two imagers have a same resolution.  However, the examiner maintains that it was well known in the art to provide this, as taught by Venkataraman. 
In a similar field of endeavor, Venkataraman discloses wherein the at least one array imager includes at least two imagers that have a same resolution (Each imager may have 2 megapixels; [0109]).
The combination teaches an array imager, but is silent on the resolution of each imager.  Venkataraman teaches an array imager wherein the resolution of the imagers in the array are the same.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing the same resolution in each imager of the array to achieve the predictable result of more easily combining the images to achieve a higher-quality image.

Allowable Subject Matter
Claims 25 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 25 and 39, the prior art of record fails to disclose encoding the first set of images using one of the distinct cores and encoding the second set of images using another of the distinct cores.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/13/2022